DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Allowable Subject Matter
Claims 16-21, and 25-27, are allowed.

Reasons for Allowance
Regarding independent claims 1 (and its respective dependent claims), 26, and 27, this communication warrants no Examiner's Reason for Allowance, as the prosecution and Applicant's reply make evident Reasons for Allowance (refer to Applicant's persuasive arguments/remarks filed on 03/01/2022), satisfying the record "record as a whole" as required by rule 37 CFR 1.104(e). In this case, the substance of Applicant's remarks and the amendments herein made to the claims clarifying the claimed invention indicate the reasons claims are patentable over the prior art of record. Reason for Allowance is in all probability evident from the record. Therefore, no Examiner's Statement of Reasons for Allowance is necessary (see M.P.E.P. 1302.14). Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, 


Pertinent Priori Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Thomson (US PGPUB 2013/00243287 A1) reference discloses image data processing method for determining tissue distribution.
Blumhofer (US PGPUB 2016/0171692 A1) reference discloses a medical data processing method of matching a medical image of an anatomical structure of patient's body to an atlas-based representation of the anatomical structure.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SYED Z HAIDER whose telephone number is (571)270-5169. The examiner can normally be reached MONDAY-FRIDAY 9-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SYED HAIDER/Primary Examiner, Art Unit 2633